Citation Nr: 0829718	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  02-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a back disorder has been 
submitted.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to September 
1989, September 1990 to March 1991, April 1997 to July 1997, 
February 1998 to November 1998, January 1999 to June 1999, 
October 1999 to February 2000, and March 2000 to July 2000 in 
addition to various period of active duty for training 
(ACDUTRA) and inactive duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded the new and 
material evidence claim for additional development in August 
2004.


FINDINGS OF FACT

1.  A rating decision of February 1999 which denied the 
veteran's claim of entitlement to service connection for a 
back disorder was a final decision.

2.  The veteran has submitted new and material evidence 
showing her back condition is chronic and continuous, which 
is related to an unestablished fact necessary to substantiate 
the claim.

3.  The veteran's pre-existing back disorder was permanently 
aggravated beyond the natural progression of the disease in 
service and has been chronic and continuous ever since.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection a back disorder has been 
presented and the claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156(a) (2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, a back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her claim for service connection 
for a back disorder should be reopened and that her back 
disorder was aggravated in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's request to reopen the claim and 
then granting service connection.  Thus, no further 
discussion of the VCAA is required.

New and Material Evidence to Reopen Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The claim was previously denied in a February 1999 rating 
decision as there was no evidence of complaints of or 
treatment for a back injury in service.  Previously 
considered evidence consisted of service medical records, 
including a September 1998 separation examination report on 
which the veteran reported a history of recurrent back pain 
dating back to July 1994.  Clinical evaluation at that time 
found no abnormality of the spine, though it does not appear 
that radiologic examination was conducted.  On her January 
2000 separation examination, the veteran complained of back 
pain and degenerative joint disease of the lumbar spine was 
noted.

Since the February 1999 decision, the veteran has contended 
that she had a pre-existing back disorder which was 
aggravated in service.  38 U.S.C.A. § 1153 provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

New evidence submitted since the February 1999 rating 
decision includes records from several private providers and 
from service medical records showing the veteran was 
continually seen for back problems in the interludes between 
periods of active duty.  An October 1999 magnetic resonance 
imaging (MRI) report showed a normal lumbar spine.  A March 
2000 service medical record records a "long" history of 
lower back pain and diagnoses mild lumbar degenerative joint 
disease following radiologic examination.  An MRI report from 
that same month shows degenerative disc, facet atrophy, and 
heterogeneous appearance of the vertebral bodies.

A private notation from October 2000 states that the veteran 
developed worsening back pain in October 1999 and was 
recommended for physical therapy, which she did not pursue.  
In January 2001, a private provider noted the Navy was 
requiring that the veteran have her low back problems 
evaluated monthly.  That provider found that she could 
perform her military duties despite the pain.  A September 
2001 letter from the veteran's physical therapist states that 
the veteran could perform office work but was not able to 
perform her prior fitness activities.  Private medical 
records show the veteran was receiving regular treatment for 
her back problems in 2001 and 2002.  A June 2005 examiner 
noted a history of arthritis "for a few years" and 
diagnosed osteoarthritis of the spine.

The veteran attended several VA examinations.  In June 2007, 
the examiner found the veteran's back disorder was less 
likely than not related to onset in a period of active duty.  
As a rationale for this opinion, the examiner listed 
"experience."  At another VA examination in September 2007, 
the examiner found the veteran's back disorder was not 
related to service since there was no evidence of a trauma in 
service.

In September 2001, the veteran reported a history of back 
problems back to 1988 which felt worse when she performed 
certain office work on active duty, such as bending, walking, 
and sitting.  At her October 2001 RO hearing, the veteran 
explained that her administrative work on active duty 
required a lot of going up and down stairs and a lot of 
bending.  She also swam, walked, and ran to try and maintain 
her weight.  The veteran also attended a hearing before the 
Board in February 2004.  She reported that, during her active 
duty between 1997 and 2000, she had trouble passing the 
physical readiness test and spent a lot of time running and 
exercising.  While she was a physical education teacher in 
her civilian life, the veteran found active duty physically 
strenuous because she could not stop when an exercise hurt or 
she may not pass her physical readiness test.

This evidence was not previously received, and is therefore 
"new."  As the newly submitted evidence suggests that the 
veteran's back disorder was chronic and continuous during, in 
between, and following active service, a fact not previously 
established, it is considered "material."  New and material 
evidence has therefore been submitted, and the claim for 
service connection for a back disorder is reopened.



Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Again, a preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.

Here, the veteran contends that she had a pre-existing back 
disorder which was aggravated by her administrative duties on 
active duty.  It is difficult to ascertain when the veteran's 
original injury occurred in relation to her active duty, 
given her numerous periods of active service.  However, the 
Board finds that any pre-existing injury the veteran had was 
permanently aggravated beyond the natural progression of the 
disease during her 1999 and 2000 periods of service.  At her 
September 1998 discharge examination, the veteran mentioned 
back problems for the first time in her service medical 
records.  By October 1999, her complaints were frequent and 
serious enough to merit an MRI, although no degenerative 
changes were shown at that time.  Degenerative changes of the 
lumbar spine were noted at the veteran's January 2000 
discharge examination, when the veteran complained again 
about back pain.  The March 2000 MRI did show abnormalities, 
and the veteran has a regular history of private treatment 
for back pain since that time.  Furthermore, no examiner has 
found that any aggravation is due to the natural progression 
of the disease.

Favorable evidence in support of the veteran's claim also 
includes her personal statements, as discussed above, in 
which she reported a history of back problems which felt 
worse when she performed certain office work on active duty, 
such as bending, walking, and sitting.  She also reported 
overdoing her physical activities in order to pass the 
physical readiness test.  The veteran is certainly competent 
to testify as to her own symptoms and the length of time for 
which she has experienced them.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  As such, the Board finds her 
statements are credible evidence that her back disorder 
became worse during service.

The VA examinations conducted in June 2007 and September 2007 
are unfavorable to the veteran's claim.  In evaluating the 
probative value of competent medical evidence, the United 
States Court of Appeals for Veterans Claims has stated that 
"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches." 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board does not find these examinations to be persuasive 
evidence against the veteran's claim.  The June 2007 examiner 
declined to even provide a rationale for his opinion, citing 
simply "experience" as the reason for the negative opinion.  
The September 2007 examiner found the back problems were not 
related to service because there was no evidence of trauma in 
service, failing to note or discuss the veteran's in service 
complaints in 1998 and 2000.  Furthermore, the Board notes 
that a grant of service connection does not require a trauma 
in service.  For these reasons, the Board affords these 
opinions less probative weight.

Given the veteran's consistent complaints of increasing back 
pain during her 1999 and 2000 periods of service, given her 
continuous history of treatment for a back problem since that 
time, given that the Board does not find the unfavorable 
evidence persuasive, and resolving the benefit of the doubt 
in favor of the veteran, the Board finds that the veteran's 
back disorder has been chronic and continuous since service.  
Service connection for a back disorder is granted.

ORDER

Service connection for a back disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


